Citation Nr: 1524315	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a higher initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than November 18, 2011 for service connection for lumbar strain.

5.  Entitlement to an effective date earlier than November 18, 2011 for service connection for tinnitus.

6.  Entitlement to an effective date earlier than November 18, 2011 for service connection for bilateral hearing loss.

7.  Entitlement to service connection for a left forearm/shoulder disability.

8.  Entitlement to service connection for a bilateral leg disability, including as secondary to service-connected lumbar strain.

9.  Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected lumbar strain.

10.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to March 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the RO in Detroit, Michigan.  Since the issuance of the last supplemental statement of the case (SSOC), the Board has received additional medical evidence as to the issue of service connection for a bilateral knee disability.  As the instant decision remands this issue, a waiver of RO consideration is not necessary.  38 C.F.R. § 20.1304(c) (2014).

The issues of service connection for bilateral knee and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2015 written informal hearing presentation, prior to the promulgation of a decision in the present appeal, the Veteran's representative confirmed that the Veteran was not pursuing the issues of a higher initial disability rating in excess of 10 percent for lumbar strain, a higher initial disability rating in excess of 10 percent for tinnitus, a higher (compensable) initial disability rating for bilateral hearing loss, an effective date earlier than November 18, 2011 for the award of service connection for lumbar strain, an effective date earlier than November 18, 2011 for the award of service connection for bilateral hearing loss, and an effective date earlier than November 18, 2011 for the award of service connection for bilateral tinnitus. 

2.  The Veteran does not have a left forearm/shoulder disability.

3.  The Veteran does not have a bilateral leg disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating in excess of 10 percent for lumbar strain, a higher initial disability rating in excess of 10 percent for tinnitus, a higher (compensable) initial disability rating for bilateral hearing loss, an effective date earlier than November 18, 2011 for the award of service connection for lumbar strain, an effective date earlier than November 18, 2011 for the award of service connection for bilateral hearing loss, and an effective date earlier than November 18, 2011 for the award of service connection for bilateral tinnitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a left forearm/shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2014).

3.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

After the issuance of the statement of the case (SOC) in October 2013, which addressed all of the issues on appeal, in the Veteran's November 2013 substantive appeal, via VA Form 9, the Veteran explicitly stated that he was only appealing the service connection issues.  Despite the Veteran's statement, in a February 2014 SSOC, the RO once again addressed all of the issues on appeal.  Subsequently, in a March 2014 representative statement, via VA Form 646, the Veteran's representative addressed all of the issues on appeal, and these issues were certified to the Board.

In a January 2015 informal hearing presentation, the Veteran's representative stated that, per the November 2013 VA Form 9, the Veteran was only pursuing the service connection issues, and the initial rating and effective date issues should have been dismissed.  The informal hearing presentation went on to address and present argument on the service connection issues alone.  As such, the Veteran's representative has confirmed that the Veteran is not pursuing the issues of a higher initial disability rating in excess of 10 percent for lumbar strain, a higher initial disability rating in excess of 10 percent for tinnitus, a higher (compensable) initial disability rating for bilateral hearing loss, an effective date earlier than November 18, 2011 for the award of service connection for lumbar strain, an effective date earlier than November 18, 2011 for the award of service connection for bilateral hearing loss, and an effective date earlier than November 18, 2011 for the award of service connection for bilateral tinnitus.  For the above reasons, the Board finds that the Veteran has withdrawn these issues.  

As the Veteran has withdrawn the appeal regarding the abovementioned issues, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of a higher initial disability rating in excess of 10 percent for lumbar strain, a higher initial disability rating in excess of 10 percent for tinnitus, a higher (compensable) initial disability rating for bilateral hearing loss, an effective date earlier than November 18, 2011 for the award of service connection for lumbar strain, an effective date earlier than November 18, 2011 for the award of service connection for bilateral hearing loss, and an effective date earlier than November 18, 2011 for the award of service connection for bilateral tinnitus, and these issues will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In January 2012, VA issued VCAA notice that informed the Veteran of the evidence generally needed to support a claim for service connection, including secondary service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2012 rating decision from which the instant appeal arises.  Further, the issues were readjudicated in the October 2013 SOC and the February 2014 SSOC; therefore, there was no defect with respect to the timing of the VCAA notice.  

Regarding the duty to assist in this case, the Veteran received multiple VA joint examinations for compensation purposes in April 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the Board finds these examinations to be adequate to decide the issues of service connection for a left forearm/shoulder disability and service connection for a bilateral leg disability, and there is no need to remand the instant matter for new examinations and/or addendum opinions.

All relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues of service connection for a left forearm/shoulder disability and service connection a bilateral leg disability.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).    

In this decision, the Board addresses the merits of the issues of service connection for a left forearm/shoulder disability and a bilateral leg disability.  As the Veteran does not have a current disability of the left forearm or left shoulder or a bilateral leg disability, the question of whether the Veteran has a left forearm/shoulder and/or bilateral leg disability which constitutes a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014) is not reached.  As such, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the instant decision.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Left Forearm/Shoulder Disability

In a November 2011 statement, the Veteran advanced hurting his back and left arm in an in-service motor vehicle accident.  Subsequently, in an October 2012 affidavit, the Veteran conveyed receiving several weeks of therapy to treat the arm injury.  Further, in an October 2012 lay statement, the Veteran's brother stated that the Veteran returned home from service with a painful shoulder.  

After a review of all the evidence of record, lay and medical, the Board finds that, although the Veterans sustained an in-service injury to the left forearm, the weight of the evidence demonstrates that the Veteran does not have a current disability of the left forearm or shoulder.  Service treatment records reflect that the Veteran was involved in an in-service motor vehicle accident in October 1966, which resulted in treatment for a backache and a left forearm contusion.  A subsequent November 1966 service treatment record conveys that the Veteran then complained of shoulder pain.  The report from the December 1967 service separation examination states that the Veteran's upper extremities were normal upon examination.  Further, in the corresponding December 1967 medical history report, while the Veteran did complain of recurrent back pain related to the in-service motor vehicle accident, there was no complaint of left forearm and/or shoulder pain or other disability.  

Private treatment records received by VA reflect that the Veteran has received treatment for back and knee disabilities; however, the records do not indicate that the Veteran has been diagnosed or treated for a left forearm and/or shoulder disability.  

In April 2012, the Veteran received a VA shoulder and arm examination for compensation purposes.  Under medical history, the VA examiner noted both the in-service left arm contusion and the service separation examination report findings of no shoulder and/or forearm disability.  Further, the April 2012 VA examination report conveys that the Veteran advanced no current problems with the left forearm or shoulder, and the Veteran denied any surgeries and/or injuries subsequent to the single in-service injury.  The Veteran also reported no symptom flare-ups impacting the function of the shoulder and/or forearm.

VA examination in April 2012 revealed that the Veteran had nearly full range of motion in the left shoulder with no objective evidence of painful motion, with no change on repetitive use testing, no pain in the forearm and/or shoulder, full muscle strength, no ankylosis, no rotator cuff issues, no history of surgery, and no other relevant symptomatology.  The VA examiner opined that the Veteran had no diagnosable left forearm and/or shoulder disability.

Neither the Veteran's private physicians nor the VA examiner at the April 2012 examination have diagnosed a left forearm or shoulder disability.  The Board has given serious consideration to the Veteran's contention that he has a currently diagnosed left forearm and/or shoulder disability; however, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of orthopedic disability of the shoulder or forearm.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so was incapable of lay observation).  While the Veteran is competent to relate forearm/shoulder disability symptoms, such as pain, stiffness, and limited motion, the evidence does not reflect that the Veteran has the specific medical knowledge and training to diagnose a specific orthopedic disability related to such symptoms.  Further, the Board notes that at the April 2012 VA examination the Veteran denied any current problems with the left forearm and/or shoulder.  Moreover, even were the Veteran competent to render a diagnosis or medical opinion in this case, his generalized statement unsupported by any rationale are far outweighed by the specific VA examiner's diagnosis, which was based on a review of all relevant facts, history and complaints of the Veteran, and examination of the Veteran that included specific testing of various limitations and functions, such as range of motion testing and muscle strength testing.  Because the preponderance of the evidence is against a finding of current disability of the left forearm or shoulder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Leg Disability

In a November 2011 statement, the Veteran advanced having leg problems which he believed were related to the now service-connected back disability.  In an October 2012 affidavit, the Veteran also advanced having leg problems since service separation, which he attributed to the in-service motor vehicle accident.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral leg disability.  As discussed above, service treatment records reflect that the Veteran was involved in an in-service motor vehicle accident in October 1966; however, the service treatment records do not reflect any complaints of leg pain related to the accident.  Further, the December 1967 separation examination reflects that the Veteran's lower extremities were normal, and the Veteran did not complain of any leg pain or related issues in the December 1967 medical history report.

Private treatment records received by VA reflect that the Veteran has received treatment for back and knee disabilities; however, the records do not indicate that the Veteran has been treated for a bilateral leg disability other than a disability of the knees, an issue which is addressed separately from the issue of service connection for a bilateral leg disability.

In April 2012, the Veteran received a VA knee and leg examination for compensation purposes.  Under medical history, the report reflects that, while the Veteran discussed knee symptoms, there was no discussion of any other leg disability symptoms.  Upon examination in April 2012, the report conveys that the Veteran did not have shin splints, a stress fracture of the lower extremity, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  At the conclusion of the examination, the diagnosis was bilateral degenerative joint disease of the knees, but with no diagnosis of any other leg disability.  The April 2012 VA back examination report also reflects that straight leg raise testing was negative, and there was no evidence of radiculopathy.  As such, there is no indication that the Veteran has a bilateral leg disability of lower-extremity radiculopathy.

For these reasons, the Board finds that the weight of the evidence demonstrates no current bilateral leg disability (other than the bilateral knee disability address elsewhere).  While both VA and private examiners have diagnosed a bilateral knee disability, neither has diagnosed any other leg disability.  As above, the Board has given serious consideration to the Veteran's contention that he has a currently diagnosed bilateral leg disability.  Again, the Veteran is a lay person and, while competent to discuss bilateral leg disability symptoms, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis.  Further, the Board notes that at the April 2012 VA examination, while the Veteran 

discussed the bilateral knee disability symptomatology, there was no discussion of any other leg disability symptoms.  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for a higher initial disability rating in excess of 10 percent for lumbar strain is dismissed.

The appeal for a higher initial disability rating in excess of 10 percent for tinnitus is dismissed.

The appeal for a higher (compensable) initial disability rating for bilateral hearing loss is dismissed.

The appeal for an effective date earlier than November 18, 2011 for the award of service connection for lumbar strain is dismissed.

The appeal for an effective date earlier than November 18, 2011 for the award of service connection for bilateral hearing loss is dismissed.

The appeal for an effective date earlier than November 18, 2011 for the award of service connection for bilateral tinnitus is dismissed.

Service connection for a left forearm/shoulder disability is denied.

Service connection for a bilateral leg disability is denied.



REMAND

Service Connection for Bilateral Knee and Hip Disabilities

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The April 2012 VA examination reports reflect that, after conducting the appropriate knee and hip examinations, the VA examiner opined that the disabilities were "less than likely as not due to neither [the Veteran's] back condition, nor due to military service, as arthritis changes seen in multiple joints, most likely age related."  As the VA examiner did not address whether this "age related" arthritis was aggravated by the now service-connected back disability, a remanded for an addendum opinion is necessary.

Further, the record reflects that the Veteran now advances that the knee and hip disabilities may be due to in-service parachute jumps.  As it does not appear this theory of direct service connection was addressed by the VA examiner, an addendum opinion addressing this new evidence is also necessary.

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received private treatment for the currently diagnosed disabilities.  On remand the AOJ should attempt to obtain any outstanding private treatment records concerning the remanded issues.

Accordingly, the issues of service connection for bilateral knee and hip disabilities are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private (or other) medical treatment for a bilateral knee and/or hip disability not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's knees and hips, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Return the April 2014 VA knee and hip examination reports, along with the corresponding opinions, to the VA examiner who provided the previous examinations and opinions for an addendum opinion.  If the original VA examiner who offered the previous opinions is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he or she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should provide the following addendum opinions:

Bilateral Knee Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed bilateral knee disability had its onset during a period of active service, including as due to parachute jumping and/or the October 1966 motor vehicle accident?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar strain aggravated (that is, permanently worsened in severity) a currently diagnosed bilateral knee disability?

Bilateral Hip Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed bilateral hip disability had its onset during a period of active service, including as due to parachute jumping and/or the October 1966 motor vehicle accident?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar strain aggravated (that is, permanently worsened in severity) a currently diagnosed bilateral hip disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed bilateral knee or hip disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then, readjudicate the issues of service connection for a bilateral knee disability (including as secondary to service-connected lumbar strain) and service connection for a bilateral hip disability (including as secondary to service-connected lumbar strain).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


